t c memo united_states tax_court ranghild elton kenneth siebert trustee petitioner v commissioner of internal revenue respondent docket no filed date p executed a_trust agreement in naming t as her trustee and giving t authority to control her assets and bank accounts and act in her stead for all purposes r determined deficiencies in p’s federal_income_tax for the year pursuant to the trust agreement t filed a petition reflecting t as trustee for p as petitioner after the petition was filed the trust was voided ab initio p contends that she should be substituted as the proper party petitioner t contends that he is the proper party petitioner and argues that as the fiduciary who instituted the proceeding he is legally obligated and empowered to continue even if the trust under which he derived authority has been voided held p is the proper party petitioner held further t is no longer authorized to prosecute this action and p should be substituted as the party petitioner kenneth siebert pro_se mark s mesler for respondent memorandum opinion gerber judge respondent in a notice_of_deficiency addressed to ranghild elton ms elton determined a deficiency in her federal_income_tax and an accuracy-related_penalty pursuant to a_trust agreement executed by ranghild elton kenneth siebert was empowered to among other things file petitions to the u s tax_court after the petition was filed the trust was voided ab initio ms elton seeks to replace kenneth siebert and to have herself substituted as petitioner individually respondent seeks to have mr siebert dismissed from the case for lack of this court’s jurisdiction over him the question we consider is who is the proper party petitioner in this proceeding the trustee or the settlor of the voided trust background ms elton on date executed a_trust agreement naming mr siebert as her trustee to hold in trust protect defend and administer all her financial and personal affairs the terms of the trust provide mr siebert with extensive authority to act on behalf of ms elton including controlling her assets bank accounts etc and acting in her stead for all purposes including among other significant powers the authority to file suit prepare and sign federal_income_tax returns purchase and receive property vote stock make gifts etc and generally to bind ms elton with respect to all such matters the trust agreement empowered mr siebert to act for and bind ms elton and made mr siebert attorney in fact over all of ms elton’s property and rights to property received into the trust ms elton alleges that mr siebert and another person convinced her to place a substantial portion of her assets ina federal trust in addition she states that assurances were made that she would not be regquired to report income attributable to the trust assets which under the trust agreement would no longer belong to her ms elton further alleges that as a legal matter the trust agreement is a power_of_attorney subsegquently ms elton came to believe that the arrangement with mr siebert as trustee was an illegal scheme and she brought suit in texas to have the trust declared void final judgment was entered by a state court of texas during date rendering the trust void ab initio the final judgment was entered in accord with a compromise settlement agreement and mutual release settlement executed by ms elton mr siebert and a third person among other terms the parties to the settlement agreed to a mutual rescission of the trust in addition ms elton agreed to - be liable for any income taxes or penalties or interest on such taxes which may exist by virtue of the incident or by virtue of the recission and the voiding of the trust agreement ab initio the final judgment entered during date required mr siebert to deliver to steve robertson all documents bearing ms elton’s signature and relating to ms elton’s ownership of assets or accounts that had been subject_to the trust ms elton and respondent have reached agreement with respect to ms elton’s federal_income_tax liability ms elton seeks to be recognized as petitioner in lieu of mr siebert and to have her attorney steve robertson enter his appearance to represent her interests in conjunction with ms elton’s actions respondent has moved to dismiss this case for lack of jurisdiction as to mr siebert and to change the caption to reflect ranghild elton as petitioner in her own right the trustee mr siebert opposes his dismissal or replacement as the party petitioner contending that only he may act as petitioner in spite of the fact that the trust of which he was trustee when he filed the petition has been voided ab initio ms elton through her attorney mr robertson has executed an agreed decision and wishes to have the court change the caption so that the decision can be entered we also note that ms elton states that she has prepaid the agreed amount of - - liability to respondent as to the tax_year mr siebert contends however that he is the proper party petitioner no tax is owed and that the merits of the case should be pursued by means of a trial with that backdrop we must decide whether mr siebert should remain the party petitioner and if not whether ms elton should be substituted for mr siebert and whether mr robertson should be permitted to enter his appearance on behalf of ms elton discussion no question has been raised as to whether the petition filed by mr siebert as trustee in response to the notice_of_deficiency sent to ms elton was timely or valid or whether mr siebert was authorized to file the petition either individually or on ms elton’s behalf the controversy is focused on who is the proper party to prosecute this matter following the voiding of the trust ’ mr siebert argues that he is the proper taxpayer and petitioner while ms elton apparently contends that mr siebert has simply been the fiduciary the question we must answer however is the same ie whether mr siebert has capacity to prosecute this proceeding either as the taxpayer or as a fiduciary ' even if mr siebert had not been authorized to file the petition there is a limited line of cases where ratification of imperfect petitions has been permitted see 67_tc_829 63_tc_709 57_tc_542 -- - mr siebert further argues that in spite of the settlement and final judgment as the fiduciary who instituted this proceeding he is legally obligated and continues to be empowered to pursue it to a conclusion as a practical matter mr siebert’s position is without reason because the trust under which he derived authority has been voided ab initio he no longer possesses trust powers enabling him either to represent ms elton’s interest or to act in her stead rule c provides that an individual’s capacity is based on the law of domicile anda fiduciary’s authority is determined in accordance with the law of the jurisdiction from which authority is derived although mr siebert has asserted that he remains empowered to act and that as a fiduciary he is compelled to complete the proceeding he instituted he has not referred us to any legal precedent under the laws of texas or georgia that supports his position mr siebert in response to ms elton’s statement in support of her position presented a detailed explanation of how ms elton became involved with him in the trust relationship in that regard mr siebert by his explanation seems to be defending against ms elton’s statement that she thought the trust arrangement was an illegal scheme in deciding who is the unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure - proper party petitioner we do not have to consider the merits of whether the trust arrangement was an illegal scheme mr siebert however concluded his explanation with the acknowledgment and confirmation that he as a trustee agreed to terminate the trust and that the attorneys for the trustee signed an agreement rendering the trust void on the last point mr siebert asserts that neither the trustees nor their attorneys have legal standing to void the trust ab initio or otherwise here again mr siebert provides no legal precedent for his position we are satisfied based on the certified copy of the final judgment of the district_court of bosque county texas that a court of competent jurisdiction has rendered the trust void ab initio any infirmity that may exist in that final judgment must be addressed in the texas courts where the trust was voided mr siebert has not provided any ground for this court to question the effect or validity of the texas court’s judgment and has not shown that he remains qualified under state law to continue as the petitioner in this proceeding this is the first case to consider a fiduciary’s claim that he remains empowered to pursue litigation where the trust from which his authority was derived has been voided ab initio by way of analogy we have decided that a petition filed by a trustee after the termination of the trust was not valid see 17_tc_942 affd on other grounds 200_f2d_308 6th cir in the same vein we have retained jurisdiction over petitions filed while a_trust was active but had terminated after the petition was filed see patz trust v commissioner 69_tc_497 main--hammond land trust v commissioner supra the principles of these earlier opinions support our holding that while we retain jurisdiction over petitions filed when a_trust was active even though subsequently voided the trustee of a terminated or voided trust should not be preferred to the true party in interest where the trust has terminated or been voided and the subject of the trust returned to the settlor in this situation it is appropriate to favor the settlor over the trustee mr siebert did cite some cases’ in support of his position that he is and should continue as the taxpayer in this proceeding and that ms elton should not be allowed to be substituted as the party petitioner herein those cases however are inapposite because they involve the question of who is obligated to report income and generally turn on factors such as ownership and title of income-producing property here no one has questioned mr siebert’s ability to file the petition commencing this case the see 308_us_355 25_bta_1065 affd 69_f2d_633 5th cir 10_fsupp_591 --- - question is whether he is authorized to continue as petitioner in this case the voiding ab initio of the trust returns to ms klton the trust assets and authority to pursue this proceeding on her own behalf and we hold that she is the proper party petitioner we also hold that mr siebert is no longer authorized to prosecute this action and that ms elton should be substituted as the party petitioner finally mr robertson will be allowed to enter his appearance on behalf of ms elton to reflect the foregoing an appropriate order will be issued under rule d this court on motion of a party or on its own initiative may order the substitution of the proper party
